         Case 1:20-cv-07164-AJN Document 38 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  8/19/21

  Brian Calise,

                        Plaintiff,
                                                                            20-cv-7164 (AJN)
                  –v–
                                                                                 ORDER
  Casa Redimix Concrete Corporation,

                        Defendant.



ALISON J. NATHAN, District Judge:

       On August 4, 2021, Defendant filed a partial motion to dismiss. Dkt. No. 35. Discovery

remains stayed pending the Court’s resolution of that motion. The case management conference

scheduled for August 27, 2021, is adjourned sine die.


       SO ORDERED.

Dated: August 19, 2021                    __________________________________
       New York, New York                          ALISON J. NATHAN
                                          United States District Judge
